Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For Claim 1, there is no prior art nor reasons to modify any prior art to have an aircraft comprising: a boom; a propulsion assembly coupled to a first end of the boom; and a first wing coupled to a second end of the boom via a first rotating joint for rotating the first wing about an axis through the length of the first wing, wherein the entire aircraft rotates, in auto rotation, in response to surrounding air moving in the direction from the second end to the propulsion assembly, and wherein the boom rotates, in auto rotation, about an axis through the length of the boom.  As such Claim 1 is allowable and so are Claims 2-10 which it depend on Claim 1.
For Claim 24, there is no prior art nor reasons to modify any prior art to have an aircraft comprising: a boom; a propulsion assembly coupled to a first end of the boom, wherein the propulsion assembly is coupled to the boom by a stanchion; a first wing coupled to a second end of the boom; and a second wing coupled to the first end of the boom via a second rotating joint for rotating the second wing about an axis through the length of the second wing.  As such Claim 24 is allowable and so are Claims 25-27 which depend on Claim 24.
For Claim 28, there is no prior art nor reasons to modify any prior art to have an aircraft comprising: a boom; a propulsion assembly coupled to a first end of the boom; a first wing coupled to a second end of the boom; and a vehicle body coupled to the second end of the boom.  As such Claim 28 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/26/2022